                                 Case 1:17-cv-05258-PKC Document 38 Filed 07/28/20 Page 1 of 1
                                                                                                         KREINCES &
                                                                                                         ROSENBERG, P.C.
                                                                                                         Artomeys At law


Leonard Kreinces                                                                                                           900 Merchants: Concourse
                                                                                                                                          Suite 305
Howard S. Rosenberg                                                                                                        Westbury, New York 11590
:\dmiucd to Prue-eke XY & CT
                                                                                                                                   Tel (516) 227-6500
Donna Murphy                                                                                                                       Fax (516) 227-6594
Ptirnli,~M                                                                                                                          www.kresq.com




       VIAECF




       Dear Judge Castel:
                                                     •
               The undersigned is counsel to the plaintiff in the above-referenced matter. We write to the Court
       regarding its most recent Order, dated July 14, 2020. Unfortunately, we are unable to proceed as the
       plaintiff has not been an ongoing concern for a significant period of time and we have been unable to
       communicate with our client.

               In view of the foregoing, we are unable to proceed and do not object to the dismissal of the
       action. We have spoken with defendant's counsel who also has no objection to dismissal of the action,
       with each party bearing its own costs.

                    The courtesy and cooperation of the Court is sincerely appreciated.




      HR/dm
      cc: Timothy Fierst, Esq. (via ECF and tfierst.law@gmail.com)



      z·.\kreincesl\WORK\General\Turttl lntem•tu)nal\vs. R&.L Sui1~t Produu.: Co1p /IUl,05\fudge Cu1el.hr.o7.2t20.wpd
